J-S02014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF LEONARD J.             :   IN THE SUPERIOR COURT OF
 FRITS, DECEASED                         :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: SARAH GARCIA,                :
 EXECUTRIX OF THE ESTATE OF              :
 LEONARD J. FRITS                        :
                                         :
                                         :   No. 1033 MDA 2019

                Appeal from the Order Entered May 30, 2019
  In the Court of Common Pleas of Northumberland County Orphans’ Court
                           at No(s): OC-17-0101


BEFORE: BENDER, P.J.E., KING, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 09, 2020

      Appellant, Sarah Garcia (“Executrix”), executrix of the estate of Leonard

J. Frits (“Decedent”), appeals from the orphans’ court’s May 30, 2019 order

granting in part and denying in part Appellee’s, Cheryl A. Frits (“Wife”),

petition for declaratory judgment. We reverse and remand.

      The orphans’ court summarized the facts underlying this matter as

follows:
      [Wife] and [Decedent] were married [on] December 3, 1979. The
      marriage apparently had more than its share of problems as
      [Wife] filed a [p]rotection from [a]buse [petition] against
      [Decedent]. The [p]rotection from [a]buse [petition] was granted
      on November 13, 2014[,] and was set to expire on May 13, 2015.
      Among the provisions in the order was a requirement that
      “[n]either party shall sell, encumber, or dissipate any marital
      assets pending equitable distribution and divorce or further order
      of [c]ourt.”

      Thereafter, on January 29, 2015, [Wife] filed a [d]ivorce
      [c]omplaint against [Decedent], including a claim for [e]quitable
      [d]istribution. [Decedent] filed an [a]nswer and [c]ounterclaim in
J-S02014-20


        [d]ivorce, also requesting [e]quitable [d]istribution of marital
        property.

        The parties[’] divorce proceeding was contentious with
        accusations of Decedent attempting to divert or dispose of items
        of marital property. This led to a [p]etition for [s]pecial [r]elief
        being filed on March 25, 2015. The result of that [p]etition was
        an order enjoining either party from disposing of any marital
        property without prior notice to the other party’s counsel and the
        agreement of the other party. [Wife] then filed a [p]etition for
        [c]ontempt against Decedent.

        An [o]rder appointing a [m]aster in divorce was entered by the
        [c]ourt on April 29, 2016[,] and Decedent filed his [i]nventory and
        [a]ppraisement and his [i]ncome and [e]xpense documentation
        on March 15, 2016.

        Decedent … died September 22, 2016[,] before a final [d]ecree in
        [d]ivorce was entered or grounds for divorce were established.
        [Decedent] died testate naming his daughter … his [e]xecutrix.
        [Executrix] proceeded to probate the estate claiming the assets
        which are currently in dispute.[1]

Orphans’ Court Opinion (“OCO”), 5/30/19, at 1-2 (unnumbered pages).

        On April 18, 2018, Wife filed a petition for declaratory judgment,

requesting, inter alia, that the orphans’ court (1) determine that “[a]ll marital

property/assets of [Wife] and … Decedent are excluded from the instant estate

and are now the sole and separate property of [Wife];” and (2) “[delineate]

specifically those assets which comprised the marital property/assets of [Wife]

and … Decedent, and award[] said marital property/assets to [Wife]….”

Petition for Declaratory Judgment, 4/18/18, at 5. Subsequently, on May 30,

2019, the orphans’ court entered the following order:




____________________________________________


1   Decedent’s will left his entire estate to Executrix.

                                           -2-
J-S02014-20


        AND NOW, this 30th day of May, 2019, Petition under 42 Pa.C.S.
        § 7532 for [declaratory] judgment is GRANTED in part and
        DENIED in part. [Wife] is entitled to:

           1. All furniture and home décor purchased by the parties
           during the course of their marriage.

           2. All joint bank accounts, any IRS tax debt (or refunds)
           from jointly filed tax returns, all monies from the sale of the
           marital residence that was deeded as tenants by the
           entireties, the Owl Hollow and Associates, LLC; Lucky Len,
           LLC; and Larry’s Creek Fish and Game Club Membership as
           this was paid for by joint marital funds;[2] all quilts
           purchased by [D]ecedent during the course of the marriage,
           and all paintings purchased by [D]ecedent during the course
           of the marriage.

           3. [Executrix] is entitled to the vehicles, the 2010 Chevrolet
           Equinox, the 2015 Hyundai Sonata and the Polaris ATV titled
           in [D]ecedent[’s] name only, as well as all monies from
           [D]ecedent’s individual bank accounts with Northumberland
           National Bank and Swineford National Bank, now known as
           Fulton Bank.

Order, 5/30/19 (single page).

____________________________________________


2   Wife explains that:
        Decedent became a general member of a hunting camp, Larry’s
        Creek[,] where the oil and gas industry discovered a viable source
        of valuable fuels. … The members of Larry’s Creek then created
        Owl Hollow [and Associates], LLC[,] on or about 2009, as an entity
        allowing said camp members to be paid, collectively, the oil and
        gas monies. … Decedent and [Wife] then created Lucky Len,
        LLC[,] also in 2009, in order to receive the individual monies due
        and owing from Owl Hollow [and Associates], LLC.
Wife’s Brief at 1-2 (internal quotation marks omitted). It is undisputed that
Decedent was the only member of Lucky Len, LLC. See N.T. Argument,
4/19/19, at 7-8, 30.

We rely on Wife’s statement of the case because the orphans’ court has not
included these facts in its summary, and Executrix does not include a
statement of the case in her brief in contravention of Pa.R.A.P. 2111 and 2117.


                                           -3-
J-S02014-20



      On June 19, 2019, Executrix simultaneously filed a timely notice of

appeal and a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).     Presently, Executrix raises the following issues for our

review:
      1. Did the [t]rial [c]ourt err in awarding the Owl Hollow and
      Associates, [LLC], Lucky Len, [LLC], and Larry’s Creek Fish and
      Game Club [m]embership to [Wife] as title for these assets was
      clearly held in … Decedent’s name only, and therefore, not
      entireties property transferable to the surviving spouse but rather
      estate property transferable through … Decedent’s will?

      2. Did the [t]rial [c]ourt err in awarding the Owl Hollow and
      Associates, [LLC], Lucky Len, [LLC], and Larry’s Creek Fish and
      Game Club [m]embership to [Wife] pursuant to Clingerman v.
      Sadowski, [485] A.2d 11 (Pa. Super. 1984)[,] and the theory
      stating entireties property can be severed with an implied mutual
      agreement?

      3. Did the [t]rial [c]ourt err in not addressing additional debts of
      the estate?

Executrix’s Brief at 1.

      Before delving into Executrix’s issues, we admonish her for her lack of

compliance with our Rules of Appellate Procedure. Executrix’s brief fails to

include, inter alia, a statement of jurisdiction, the order in question, a

statement of both the scope and the standard of review, a statement of the

case, and the orphans’ court opinion relating to its May 30, 2019 order. See

Pa.R.A.P. 2111. Despite these clear violations, “because they do not impede

our ability to review the issues at hand, we will consider [the appellant’s]

questions for review.” Long v. Ostroff, 854 A.2d 524, 527 (Pa. Super. 2004)

(citations omitted).



                                      -4-
J-S02014-20



      In   Executrix’s   first   issue,   she   challenges   the   orphans’   court’s

determination that “Owl Hollow and Associates, [LLC], Lucky Len, LLC, and

[the] Larry’s Creek Fish and Game Club membership were entireties property

even though these assets were held in Decedent’s individual name.”

Executrix’s Brief at 4-5 (citation omitted). She argues that “spouses can hold

property in fee simple without creating a tenancy by the entireties. Property

held in fee simple would then pass through the decedent’s estate, rather than

directly to the surviving spouse, as property held as tenants by the entireties

would.” Id. at 5.

      We acknowledge that, “[i]n reviewing findings of the [o]rphan[s’]

[c]ourt, we must accept as true all evidence in the record supporting its

findings and all reasonable inferences therefrom.” Estate of Matson, 542
A.2d 147, 149 (Pa. Super. 1988) (citation omitted).            “We will uphold its

decision so long as it is supported by competent evidence and no abuse of

discretion or error of law was committed.” Id. (citation omitted).

      Here, the orphans’ court explained the reasoning for its decision as

follows:
      Ultimately, the test before the [c]ourt is whether the property in
      dispute was held as tenants by the entireties or not. Of course, if
      the property is found to be held as tenants by the entireties, all
      property immediately becomes sole property of [Wife] upon the
      death of … [D]ecedent. If any or all of the property is not
      considered [to be] tenants by the entireties, then the property
      would pass through … [D]ecedent’s estate.

      [Executrix] … would have the [c]ourt find that any property not
      directly titled jointly to be the separate property of … [D]ecedent.
      This would include the … 2010 Chevrolet Equinox, [the 2015


                                          -5-
J-S02014-20


     Hyundai Sonata, and a Polaris ATV,] titled in [D]ecedent’s name
     only, monies from [D]ecedent’s individual Northumberland
     National Bank Accounts, monies from individual Swineford
     National Bank Accounts, now known as Fulton Bank, the Owl
     Hollow and Associates, LLC, and Lucky Len, LLC, [the] Larry’s
     Creek Fish and Game Club membership, guns, clothing, jewelry,
     quilts and paintings.

     We begin with the proposition that “[i]t is well established that
     tenancy by the entireties is based on the common law concept
     that husband and wife were but one legal entity.” Biehl v.
     Martin, … 84 A. 953, 954 ([Pa.] 1912). The underpinnings of the
     entireties presumptions come from the [c]ommon [l]aw[,] which
     teaches that marriage creates a unified holding of property.
     Clingerman…, 485 A.2d [at] 14….

     The Superior Court has held that jointly held marital funds paid as
     consideration for the transfer of a lease and the purchase of a
     cabin on the leased premises created the presumption that the
     cabin was held as tenants by the entireties. See [Matson,
     supra.] “There can be no question that these funds constituted
     entireties property when they were obtained, when they were
     deposited into the joint account, and when they were withdrawn
     on the signature of either authorized depositor of that account.
     The character of these funds must be presumed to carry over and
     attach to that which is purchased with them.” [Id. at] 71.

     The [c]ourt does not have much information as to how the items
     of property in dispute were acquired. With respect to much of the
     property that is titled in Decedent’s name alone, there was no
     information presented to the [c]ourt to show that those items
     were purchased with joint funds.         The one item that was
     undisputedly purchased with funds from the parties’ joint checking
     account is the membership in Owl Hollow [and] Associates, LLC.
     A cancelled check from the parties’ joint checking account was
     entered into evidence. The notation on the check indicates
     “membership purchase Owl Hollow LLC[.”] The Lucky Len, LLC[,]
     was created to receive funds from Owl Hollow [and] Associates,
     LLC[,] and thus any funds held by either entity are entireties
     property. As far as this [c]ourt is aware, [Decedent] was the sole
     member of the Lucky Len, LLC. Additionally, the Larry’s Creek
     Fish and Game Club membership[] is so closely and clearly related
     to Owl Hollow [and] Associates, LLC, and Lucky Len, LLC, it follows
     logically that his membership interest is an entireties interest as
     well.

                                    -6-
J-S02014-20



OCO at 3-4 (unnumbered pages).

       Executrix asserts that the orphans’ court incorrectly stated the holding

of Matson, and therefore erred in its analysis. See Executrix’s Brief at 6, 9.3

After careful review, we agree.

       In Matson, Mrs. Matson appealed from the dismissal of exceptions to

an accounting rendered to the trial court with respect to the estate of her

deceased husband, Mr. Matson. Matson, 542 A.2d at 149. The issue in that

case was whether two items of personal property — the ownership of a

building and the right to a lease for the campsite on which it stood, which was

issued by the Bureau of Forestry of the Department of Environmental

Resources (DER) — should be included in Mr. Matson’s estate. Id. The trial

court had determined that the items were not entirely included in his estate,

as it found that Mr. Matson had completed an inter vivos gift of a two-thirds

interest in the lease and the cabin to his brother and nephew. Id. at 149-50.

       Mrs. Matson appealed the trial court’s determination, arguing that “she

was a joint owner of the building, that her husband failed to transfer an

interest in the leasehold, either at common law or under the applicable DER

regulations, and that the failed leasehold assignment prevented the

completion of the gift intended by her husband.” Id. at 150. At the outset of

this Court’s review, we observed that, “[a]s the petitioner, [Mrs. Matson] had

____________________________________________


3 We note that both Executrix and Wife claim that Matson supports their
respective positions. See Executrix’s Brief at 2-3, 6-10; Wife’s Brief at 17-
18.

                                           -7-
J-S02014-20



the burden of establishing her title to any items of which she claimed

ownership.” Id. at 149-50 (citation omitted). In considering her arguments,

this Court noted that “[t]he lease, in essence a ground lease, and the

improvement were purchased with $5,800.00 from a joint account ($1,400.00

for the lease; $4,400.00 for the cabin) in 1974 subsequent to the joint

remortgaging of the Matsons’ principal residence.” Id. at 150 (commas added

to monetary values).     This Court also noted that, although Mr. Matson

expressed an intent to transfer an interest in the lease and the cabin to his

brother and nephew, the lease remained in Mr. Matson’s name alone at the

time of his death. Id.

      In this Court’s analysis, we discerned that “[w]e need not reach the

claim of a gift … to the extent either of the assets in question is determined

to have been held by the entireties.” Id. at 151. With respect to the lease,

we acknowledged that “Mrs. Matson did not argue below and does not argue

here that she had a survivorship interest in the lease.” Id. Nevertheless, we

explained that:
      It is clear from the record that the funds paid as consideration for
      the transfer of the lease and the purchase of the cabin were paid
      from the Matsons’ joint checking account.             These funds
      represented the proceeds of a mortgage obligation assumed by
      both Mr. [and] Mrs. Matson which was secured by their jointly held
      primary residence. There can be no question that these funds
      constituted entireties property when they were obtained, when
      they were deposited into the joint account, and when they were
      withdrawn on the signature of either authorized depositor of that
      account. The character of these funds must be presumed to carry
      over and attach to that which is purchased with them.
      Bramberry’s Estate, … 27 A. [405, ]408 [(Pa. 1893)] (voluntary
      conversion of joint estate in land into personalty manifests their

                                     -8-
J-S02014-20


     intent to resume their respective rights in the proceeds). Both
     spouses are presumed to have made a gift of their individual
     interests to the entireties, in whatever form that entireties interest
     takes.

     In the case at bar, the fact that the lease was held solely in
     the name of [Mr.] Matson may have been sufficient to rebut
     this presumption of entireties ownership. Pennsylvania law
     presumes that either holder of entireties property may act for both
     without specific authority so long as the benefit of such action
     inures to both. Bradney v. Sakelson, … 473 A.2d 189 ([Pa.
     Super.] 1984). However, neither spouse may appropriate to his
     own use property held by the entireties unless his actions are
     made in good faith and for the mutual benefit of both parties to
     the tenancy. Nachman v. Nachman, … 208 A.2d 247 ([Pa.]
     1965) (appropriating entireties property to his own use was
     unlawful); Clingerman[, supra,] (withdrawals from entireties
     account for the benefit of only one spouse is misuse of power).
     Mrs. Matson testified that her husband’s actions in placing the
     lease in his name alone were taken without her knowledge and
     consent and she might have argued that, in so doing, he
     impermissibly compromised her interest such that the entireties
     nature of the lease should be upheld. However, no such argument
     was advanced either below or on appeal.           We, therefore,
     endorse the auditing court’s finding that Mrs. Matson had
     no interest in the lease and that William Matson’s interest
     in it was properly an asset of the estate.

Matson, 542 A.2d at 151-52 (emphasis added). Having determined that Mrs.

Matson had no interest in the lease, this Court then went on to consider

whether Mr. Matson completed a valid inter vivos gift of a two-thirds interest

in the lease to his brother and nephew. Id. at 152. It concluded that that

gift was not completed, and thus, “the entire interest in the campsite lease

became an asset of [Mr.] Matson’s estate as of his death.” Id.

     Turning next to the cabin, this Court stated:
     With regard to the cabin, … the record is devoid of any evidence
     of title. There is no documentation pertaining exclusively to the
     transfer of or title in this building.     In the absence of


                                     -9-
J-S02014-20


      designated title, it must be presumed that the Matsons held
      the cabin as tenants by the entirety. The underpinnings of
      the entireties presumption come from the common-law which
      teaches that marriage creates a unified holding of property.
      Clingerman, … 485 A.2d at 14. It is the actual marital status of
      the parties and not necessarily the words stated or omitted in any
      instrument that determines their right to take as tenants by the
      entirety. Holmes Estate, … 200 A.2d 745, 752 ([Pa.] 1964).

      The presumption of tenancy by the entireties in the cabin having
      been established, we must examine the record for evidence
      supporting its rebuttal. There must be clear and convincing
      evidence to rebut the presumption of entireties. Id. at … 747;
      Margarite v. Ewald, … 381 A.2d 480 ([Pa. Super.] 1977).

Matson, 542 A.2d at 152-53.

      The Matson Court then went on to address whether evidence of Mr.

Matson’s brother’s and nephew’s ownership of the cabin rebutted the

presumption of entireties, and determined that it did not rebut the

presumption of the creation of a tenancy by the entireties in the cabin. Id. at

153. This Court further articulated:
      We note that, even if the presumption can be said to have been
      rebutted, because Mrs. Matson testified that she did know about
      and did not consent to her husband’s actions in having the assets
      put into his name alone, we would find that his attempt to declare
      himself sole owner was unlawfully done in derogation of his wife’s
      beneficial interest. See Nachman, supra; Bradney, supra;
      Clingerman, supra. While both parties live as husband and wife,
      termination of an entireties estate occurs only by their joint acts
      and no single tenant can, by his own act, affect the other’s right
      of survivorship. Clingerman, … 485 A.2d at 14. In a similar
      situation where a husband caused entireties stock to be retitled to
      himself and his nephews without his wife’s knowledge or consent,
      our [S]upreme [C]ourt held that the entireties presumption had
      not been rebutted by the nephews’ claim of a completed gift.
      Holmes, … 200 A.2d at 747. In Hengst v. Hengst, … 420 A.2d
370 ([Pa.] 1980), a completed gift to the entireties was found in
      a husband’s savings plan, even though it was titled in his name,



                                    - 10 -
J-S02014-20


      because of the wife’s contribution to his ability to set aside that
      portion of his salary which went into the plan. Id. at … 370.

      Mrs. Matson very clearly contributed to the acquisition of the
      property in question. She did not consent to her husband’s
      attempt to give away a partial interest in the property and we are
      hard pressed to see that his doing so would in any way benefit his
      wife. By causing the lease to be issued in his name alone and,
      later, by attempting to give away a two-thirds interest in both the
      cabin and leasehold, [Mr.] Matson improperly appropriated to his
      own use property in which his wife had a clear beneficial interest.
      In the absence of a title to the personalty acquired with
      joint funds, the character of the funds must be presumed
      to carry over and attach to that which is purchased with
      them. Because the cabin was purchased with funds held
      by the entireties and because no document of title or bill of
      sale in the name of [Mr.] Matson was executed, the
      presumption arose that the cabin was held in tenancy by
      the entirety. The evidence on this record was not sufficient to
      rebut this presumption. We therefore disagree with the auditing
      court’s holding and find that Mrs. Matson did establish ownership
      of the cabin by right of survivorship.        By so holding we
      recognize that a purchase of untitled personalty made with
      proceeds from a loan obtained on the credit of both
      spouses, especially when jointly held marital property
      secures that obligation, creates a presumption of entireties
      ownership.

Matson, 542 A.2d at 153 (emphasis added). Consequently, because the trial

court had determined that Mr. and Mrs. Matson held the cabin as tenants by

the entireties, it discerned that it did not need to reach the issue of whether

Mr. Matson completed the inter vivos gift of the cabin to his brother and

nephew. Id. Accordingly, the Matson Court reversed the trial court’s order

and remanded the case.

      In this case, the orphans’ court relied on Matson for the principle that

“jointly held marital funds paid as consideration for the transfer of a lease and

the purchase of a cabin on the leased premises created the presumption that

                                     - 11 -
J-S02014-20



the cabin was held as tenants by the entireties.”     See OCO at 3-4 (citing

Matson; emphasis added). We note that the cabin in Matson was untitled,

whereas in the case sub judice, it is undisputed between the parties that the

interests in the Larry’s Creek membership, Owl Hollow and Associates, LLC,

and Lucky Len, LLC, were held in Decedent’s name alone.         Thus, because

Decedent solely held title, the circumstances of this case are more akin to the

titled lease in Matson than the untitled cabin.

      With respect to the lease that was titled only in Mr. Matson’s name, the

Matson Court did not determine that, because Mr. Matson purchased it with

joint funds, Mr. and Mrs. Matson held the lease as tenants by the entireties.

See Matson, 542 A.2d at 151-52.        Instead, we began by conveying that

“[t]he character of … funds must be presumed to carry over and attach to that

which is purchased with them.” Id. at 151 (citation omitted). Nonetheless,

we noted that “the fact that the lease was held solely in the name of [Mr.]

Matson may have been sufficient to rebut this presumption of entireties

ownership.” Id. at 152. We also pointed out that while “neither spouse may

appropriate to his own use property held by the entireties unless his actions

are made in good faith and for the mutual benefit of both parties to the

tenancy[,]” see id. (citations omitted), Mrs. Matson made no argument that

Mr. Matson had “impermissibly compromised her interest such that the

entireties nature of the lease should be upheld[,]” though she did testify that

“her husband’s actions in placing the lease in his name alone were taken

without her knowledge and consent[.]” Id. Thus, even though Mr. Matson

                                    - 12 -
J-S02014-20



had used joint funds to purchase the lease, the Matson Court concluded that

Mrs. Matson had no interest in the lease.

       Similar to the circumstances in Matson regarding the lease, Decedent

used funds from his joint checking account with Wife to purchase membership

in Owl Hollow and Associates, LLC, thereby permitting an inference that they

held the membership as tenants by the entireties. However, the membership

was titled in Decedent’s name only, which — based on the disposition of the

titled lease in Matson — refutes that presumption. Further, the record does

not indicate whether Wife knew and consented to Decedent’s placing the

membership in his name only, making it unclear whether he did so in bad faith

and not for the mutual benefit of the parties.4      Despite the lack of clear
____________________________________________


4Wife does not point us to any relevant record evidence on this question, nor
does she advance an argument relating to it. See Wife’s Brief at 11-18.
Executrix, on the other hand, argues that:
       [Wife] presented no testimony as to her knowledge that Decedent
       was going to place his interest in Lucky Len, [LLC], and Owl Hollow
       and Associates, [LLC,] in his name only. [Wife], however, knew
       … Decedent was the member of … Larry’s Creek Fish and Game
       [Club], [and] she obviously knew she was not a member[,] and
       this membership is … what led to the ownership interest in the gas
       and mineral rights held by Owl Hollow and Associates, [LLC,] and
       the royalties from said interest being paid to Lucky Len, [LLC]. As
       she was not a member of Larry’s Creek Fish and Game Club, she
       had to have known when [Decedent] paid for his membership in
       Owl Hollow and Associates, [LLC,] it would be placed in his
       individual name[,] and having such knowledge and consenting to
       using the entireties funds to purchase said membership, gave her
       consent for … Decedent to own said assets in fee simple and not
       as tenants by the entireties. It can be further argued based on
       the above, [that Wife] agreed to sever the unity of title and



                                          - 13 -
J-S02014-20



evidence, Wife suggests in her brief that she helped create Lucky Len, LLC,

which we reiterate was solely titled in Decedent’s name. See Wife’s Brief at

2 (“Decedent and [Wife] then created Lucky Len, LLC, also in 2009, in order

to receive the individual monies due and owing them from Owl Hollow [and

Associates], LLC.”) (internal quotation marks omitted); see also N.T.

Argument, 4/19/19, at 30 (Wife’s attorney acknowledging that Lucky Len,

LLC, Owl Hollow and Associates, LLC, and the membership to Larry’s Creek

Fish and Game Club were “husband’s business interests,” and that Wife’s

“name wasn’t on them”). This statement by Wife implies to us that she may

have consented to Decedent’s holding these interests in his name alone, and

even helped him do so.

       Ultimately, as the petitioner, Wife had the burden of establishing her

title to any items of which she claimed ownership. See Matson, 542 A.2d at


____________________________________________


       terminate the tenancy by the entireties when [Decedent]
       purchased his membership in Owl Hollow and Associates, LLC. In
       Clingerman[, supra,] the Superior Court of Pennsylvania notes
       “the unity of title precludes termination of a tenancy by the
       entireties except … upon the death of one spouse, legal divorce or
       agreement between the spouses.[”] Id. at 14. If she had
       knowledge that the entireties funds were being used to purchase
       an asset titled solely in [D]ecedent’s name, then [Wife] agreed to
       terminate the tenancy by the entireties with respect to the funds
       used to purchase the membership in Owl Hollow and Associates,
       [LLC,] and agreed to Decedent’s ownership of the membership
       interest in his individual name as a fee simple interest.

Executrix’s Brief at 7-8 (internal citation omitted).




                                          - 14 -
J-S02014-20



149-50.     Based on the foregoing, we conclude that she has not met her

burden.      Though Wife demonstrated that Decedent used joint funds to

purchase membership in Owl Hollow and Associates, LLC, thereby raising a

presumption that that interest is entireties property, Executrix rebutted that

presumption by showing that Decedent held that interest in his name alone.

Wife failed to then prove that Decedent placed that interest in only his name

unlawfully, i.e., in bad faith and for his sole benefit. Accordingly, we reverse

the orphans’ court order to the extent it determined that Wife was entitled to

Decedent’s interests in Lucky Len, LLC, Owl Hollow and Associates, LLC, and

the Larry’s Creek Fish and Game Club.5

        Order reversed. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2020




____________________________________________


5   In light of our disposition, we need not address Executrix’s remaining issues.

                                          - 15 -